Title: From George Washington to Philip Schuyler, 25 December 1779
From: Washington, George
To: Schuyler, Philip


        
          My dear Sir,
          Morris-town Decr 25th 79
        
        Your favor of the 12th Instt came safe to hand & conveyed all that pleasure which is derived from an assurance of mutual friendship—to continue & deserve which shall be my care, & among the sincerest of my wishes.
        Your Recollet has not yet appeared in this quarter—more may be gathered from his appearance, & the manner in which he tells his tale, than from the authority under which he comes, for this may cloath him with very good or very evil designs, according as his Sub-holiness happens to be affected.
        Mrs Washington is not yet arrived at this place, but is at Philada on her way, & expected in a day or two—I am sure it would give her pleasure to make you a visit—certain I am it would add much to mine, but the difficulties under which the Army labour at this moment from the scantiness of our supplies & the near approach in full force of those evils wch we talked of at our last interview will compel me I am perswaded to remain here & endeavour to stem a torrent which seems ready to overwhelm us.
        From present appearances I see not the most distant prospect of makg any establishment at the North end of L—— C—— this Winter—an attempt even to burn the enemy’s vessels at St Johns by surprize or stratagem from the present view of things seems scarcely within the reach of possibility; & yet, not knowing

how to lay aside the idea, I am induced to beg of you (if chance should throw the means of information in your way) to enquire into the strength of the garrison at St Johns, & the Posts on this side—whether forage now is, or in an instant (by adequate exertns) could be put on the communication between Albany & lake Champlain—and whether in case a measure of this kind should suddenly be adopted at a fit season for execution a Number of sleds sufficient for the quick conveyance of 600 Men with sufficient provisions, & forage from Tyconderoga, to carry them to St Johns & back, could be collected in the course of two or three days at Albany without previous measures (which might betray the design) being taken to effect it?
        I shall not apologize for the trouble these enquiries must necessarily give you, because I wish them to be made, as it were, en passant, & am satisfied none can do it so well, or will undertake them more readily than yourself.
        I very sincerely wish ⟨you,⟩ Mrs Schuyler & family the complim⟨ents⟩ of the Season and a return of many happy New Years. In this the Gentlem⟨en⟩ of my family join most cordially with Dr Sir Yr Most Obedt Obliged, & very Affe Hble Servt
        
          Go: Washington
        
        
          P.S. I have recd the Extracts from the Annual Registr of 74. & thank you much for directing them to be sent to me. If Monsr Loriot is candid in his narrative the discovery, or rediscovery is of a most interesting nature—The only matter to be wondered at, if it is a re-discovery, is, that a cement so important & simple and wch must have been in such constant use should ever be lost.
          Will you be so good as to ask Colo. Vansoick what steps he has taken in consequence of my order to prepare a number of Snow Shoes & Mocason’s? & when they will be ready?
        
      